Mr. Chief Justice Shepard
delivered the opinion of the Court:
It was error to give the first part of the foregoing instruction. There was no evidence whatever that the men engaged in removing the beam were unskilled or unsafe persons. It is true that iron-work construction is a special industry, and that a special set of laborers were engaged therein, but this was not construction work. Removing the iron beam required no more skill than the removal of a wooden one or of the scaffolding itself. It was not, therefore, a violation of the defendant’s duty to set the men about this removal. The work being an ordinary work, it was not improper for the defendant to order it done by these employees. As to this order, the foreman or superintendent were fellow laborers with the plaintiff. New England R. Co. v. Conroy, 175 U. S. 323, 44 L. ed. 181, 20 Sup. Ct. Rep. 85, 7 Am. Neg. Rep. 182; Collins v. John W. Danforth Co. 36 App. D. C. 592-599.
The place provided for the work was ordinarily safe. The injury resulted from the act of those removing the beam. Admit that they were negligent in adjusting the rope or handling the beam, — they were, nevertheless, fellow employees of the plaintiff, who, by his employment, assumed the risk of their negligence, and he is not entitled, to recover.
The court should have given the instruction to find a verdict for the defendant.
The judgment is reversed and the cause remanded for further proceedings in conformity with this opinion. Reversed.